10-5152-ag
         Iqbal v. Holder
                                                                                       BIA
                                                                                Schoppert, IJ
                                                                               A096 427 064
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 1st day of December, two thousand eleven.
 5
 6       PRESENT:
 7                JON O. NEWMAN,
 8                ROBERT A. KATZMANN,
 9                DENNY CHIN,
10                    Circuit Judges.
11       _______________________________________
12
13       ANDY IQBAL,
14                Petitioner,
15
16                         v.                                   10-5152-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               H. Raymond Fasano, New York, New
24                                     York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; Ernesto H. Molina, Jr.,
28                                     Assistant Director; Jeffery R.
29                                     Leist, Attorney, Office of
 1                          Immigration Litigation, United
 2                          States Department of Justice,
 3                          Washington, D.C.
 4
 5       UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9       Andy Iqbal, a native and citizen of Indonesia, seeks

10   review of a November 26, 2010, order of the BIA affirming

11   the July 6, 2009, decision of Immigration Judge (“IJ”)

12   Douglas Schoppert, which denied his applications for asylum,

13   withholding of removal, and relief under the Convention

14   Against Torture (“CAT”).   In re Andy Iqbal, No. A096 427 064

15   (B.I.A. Nov. 26, 2010), aff’g No. A096 427 064 (Immig. Ct.

16   N.Y. City July 6, 2009).   We assume the parties’ familiarity

17   with the underlying facts and procedural history in this

18   case.

19       As his sole argument, Iqbal contends for the first time

20   that the agency failed to analyze his claim for CAT relief

21   separately from his claim for withholding of removal.

22   Because he did not raise this argument before the BIA, it is

23   unexhausted, and we decline to review it.   See Lin Zhong v.

24   U.S. Dep’t of Justice, 480 F.3d 104, 123 (2d Cir. 2007)



                                   2
 1   (holding that, while not jurisdictional, the judicially

 2   imposed issue exhaustion requirement is mandatory).

 3       For the foregoing reason, the petition for review is

 4   DENIED.   As we have completed our review, any stay of

 5   removal that the Court previously granted in this petition

 6   is VACATED, and any pending motion for a stay of removal in

 7   this petition is DENIED as moot.    Any pending request for

 8   oral argument in this petition is DENIED in accordance with

 9   Federal Rule of Appellate Procedure 34(a)(2), and Second

10   Circuit Local Rule 34.1(b).

11                                 FOR THE COURT:
12                                 Catherine O’Hagan Wolfe, Clerk
13
14




                                    3